Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed May 27, 2010.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00465-CV
NO. 14-10-00466-CV
____________
 
IN RE BRIAN K. MCPHERSON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On May 21, 2010, Relator, Brian K. McPherson, filed two
petitions for writ of mandamus in this Court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1. 
            This Court’s mandamus jurisdiction is governed by Section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. 
Tex. Gov’t Code Ann. § 22.221.  Because the petitions for writ of mandamus are
directed toward a district court outside of this court’s district and it is not
necessary to enforce this court’s jurisdiction, we have no jurisdiction.  See
Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petitions for writ of mandamus are ordered
dismissed.
 
                                                            PER
CURIAM
 
 
Panel
consists of Justices Brown, Sullivan, and Christopher.